Ateixson, Justice.
Where a sentence provides for a fine and twelve months on the public-works camp, with a condition that upon payment of the fine within a specified time the twelve-months sentence be suspended until the further order of the court, and where the fine is paid, and subsequently an order is passed revoking the suspended sentence, the validity of such order is not affected by failure to serve notice of a hearing upon the accused, or to have a hearing. The revoking of a suspended sentence, the effect of which is to require service of the unexpired portion thereof, may be done with or without cause, and in the absence of the accused. Wood v. State, 68 Ga. App. 43 (21 S. E. 2d, 915) ; Streetman v. State, 70 Ga. App. 192 (27 S. E. 2d, 704).

Judgment affirmed.


All the Justices concur.

Joseph H. Blaclcshear, for plaintiff in error.
G. Fred Kelley, solicitor-general, contra.